Citation Nr: 0308374	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  96-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active military service from September 1981 
to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 determination of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO& IC) of the Department of Veterans Affairs (VA).  
The RO&IC denied entitlement to an evaluation in excess of 20 
percent for lumbosacral strain.

During the pending appeal, the RO& IC increased the veteran's 
disability evaluation for lumbosacral strain from 20 to 40 
percent effective in October 1994.  

The veteran, however, had not specifically requested a 40 
evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC) held that when the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO&IC and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable disability ratings.  Since a 40 
percent rating is not the maximum assignable under all 
possible alternative Codes, pursuant to AB v. Brown, the 
issue remains on appeal.  

The veteran provided oral testimony at a hearing before the 
undersigned in May 1999, a transcript of which is of record.  

In July 2002 the Board endeavored to develop the record to 
include the veteran's identification of additional treatment 
reports and the accomplishment of an up-to-date examination 
to ascertain the current nature of and extent of severity of 
lumbosacral strain.  The veteran did not respond to the 
request for additional evidentiary information, nor did he 
report for a VA special orthopedic examination schedule din 
March 2003.

The casae has been reutnred to the Board for further 
appellate review.


FINDING OF FACT

The veteran without good cause failed to report for a VA 
medical examination that was necessary for a determination of 
his claim of entitlement to an increased evaluation for 
lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 40 percent for lumbosacral strain is denied as a matter of 
law.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159, 3.326(a), 3.655 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  



When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms "examination'' and "reexamination'' 
include periods of hospital observation when required by VA.  
38 C.F.R. 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).  VA 
regulations provide that, as to increased ratings and certain 
original claims, when a claimant fails to report for a 
scheduled medical examination without good cause the claim 
shall be denied without review of the evidenc eof record.  
38 C.F.R. § 3.655.

The CAVC has held that the burden is on VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) 
(citing to United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14- 15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).



Analysis

Preliminary matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO&IC provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO&IC also provided the appellant a statement 
of the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

In November 2002 the veteran was advised to sign and submit 
authorization forms so that VA could assist in the 
development of his claim by requesting records pertinent to 
his disability from the Department of Welfare and the 
Department of Labor.  He was also notified that a VA 
examination would be scheduled.  This letter was not returned 
as undelivered and to date there has been no response from 
the veteran.

Evidence shows that the veteran failed to report for a VA 
examination scheduled in March 2003.

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the RO&IC did not specifically adjudicate the 
appellant's claim with the new law, the Board finds no 
prejudice to the appellant in proceeding with this case at 
this time, because the procedural actions of the RO&IC are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the appellant in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO&IC, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under the new law.

Moreover, the appellant has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO&IC would only serve to 
further delay resolution of his claim.  See Bernard, supra.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO&IC has secured medical treatment 
records, afforded the veteran a VA examination and obtained 
clinical findings addressing the issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim.  


Increased evaluation for low back strain

At the May 1999 personal hearing before the undersigned the 
veteran testified that he continued to take Motrin and lived 
in a handicapped facility.  He indicated that he last worked 
in 1991 on a full time basis and that since then, he had 
received Workmen's Compensation.  All of his medical 
treatment was at the Philadelphia VA Medical Center.  

A statement signed by the veteran with his address was 
received in June 2002 stating that he had no further evidence 
to submit.  

In July 2002 the Board initiated additional development.  The 
veteran was notified by letter dated in November 2002.  

He was contacted to report for a VA Compensation and Pension 
Examination (C&P).  The address shown on the C&P Exam Inquiry 
is the same as the last address provided by the veteran on a 
statement submitted in June 2002.

In March 2003, it was noted that the veteran failed to report 
for the examinations.

After review of the record, the Board determined that 
examinations were necessary to evaluate the veteran's claim 
for increased compensation.  The various factors in law and 
regulations applicable to current disability ratings as 
applied here are noted above, and the complexity of sorting 
out manifestations clearly require an examiner to address 
questions the Board posed in the request for an examination.  
Thus the Board had ample justification for ordering an 
examination.  38 C.F.R. § 3.326.

As was stated above, when a veteran fails to report for an 
examination scheduled in conjunction with an increased 
compensation claim, the claim shall be denied, absent a 
showing of good cause.  38 C.F.R. § 3.655.

The record contains a compensation and pension exam inquiry 
and the address shown is exactly the same as the most recent 
address furnished by the veteran in June 2002 and the address 
shown on a medical examination in January 2002.  

The CAVC has held that absent evidence that the veteran 
notified VA of a change of address and absent evidence that 
any notice sent to the last known address had been returned 
as undeliverable, VA is entitled to rely on that address.  
See Cross v. Brown, 9 Vet. App. 18, 19 (1996), citing to 
Thompson v. Brown, 8 Vet. App. 169, 179 (1995), sua sponte 
reconsid. ordered on other grounds, 8 Vet. App. 430 (1995).    

Although the record contains a compensation and pension exam 
inquiry, it does not, however, contain a copy of the actual 
notice sent to the veteran regarding the scheduling of the VA 
examination.

There is no indication from the record that such a notice was 
not sent out.  The CAVC has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 Vet. 
App. 307, 308- 309 (1992)).  

The veteran has made no indication that he did not receive 
notice for such examinations.  There is no other evidence in 
the record which would indicate good cause.  Nor did the 
veteran request another VA examination.  In addition, the 
representatives at the RO&IC and the Board have offered no 
reason for the appellant's failure to cooperate in the 
development and adjudication of his claim for increased 
compensation benefits.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and considering the fact 
that the veteran has never contacted VA to provide adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examinations without good cause.  See 38 C.F.R. § 3.655.  

Therefore, the Board finds that the veteran's increased 
evaluation claim for lumbosacral strain must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); 38 C.F.R. § 3.655 (2002).  


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

